Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 In Applicant’s Response to RCE dated 04/12/2021, Applicant amended Claims 1, 14, and 21, and argued against all rejections previously set forth in the Office Action dated 01/11/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other 

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-4, 6-7, 14-17, 19-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Draeger et al. (hereinafter Draeger): U.S. Patent Application Pub. No. 2008/0154935, in view of Khan et al. (hereinafter Khan): U.S. Patent Application Pub. No. 2017/0364336, and further in view of Elenbaas et al. (hereinafter Elenbaas): U.S. Patent Application Pub. No. 2009/0204471.
Claim 1:
Draeger expressly teaches:
A system comprising: 
at least one processor (fig. 1: a processor); and 
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: 
receiving a set of task templates associated with a task intent (fig. 1; [0014][0024]: receiving multiple task models to accomplish with a task intent); 
generating a user interface comprising a display of at least a subset of the set of task templates (fig. 2: rendering GUI presenting a subset of each task model);
receiving, at the user interface, a selection of a task template (fig. 2: selecting a task template, such as “Task 2”); 

Draeger does not explicitly disclose:
in response to an actuation of the customize button, customizing the selected task template to generate an updated task template.
Khan, however, expressly teaches:
in response to an actuation of the customize button, customizing the selected task template to generate an updated task template (figs. 4A-B; [0066][0067]: customizing a selected task template to render an updated task template by editing the selected template).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Draeger to include: in response to an actuation of the customize button, customizing the selected task template to generate an updated task template, for the purpose of building conversational understanding systems in order to reduce amount of expertise, time, money, and resources necessary to build a conversational understanding system for an application, as taught in Khan.
Draeger in view of Khan does not explicitly disclose:
modifying a subtask of the task template according to at least one conditional criterion.
Elenbaas, however, expressly teaches:

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Draeger and Khan to include: modifying a subtask of the task template according to at least one conditional criterion, for the purpose of providing the effectiveness of trainings so that a user may become eligible to take on subtasks effectively, as taught in Elenbaas.
Draeger in view of Khan and Elenbaas further teaches:
Claim 2. The system of claim 1, wherein the set of operations further comprises: in response to the selection of the task template, generating an updated user interface comprising a task template detail view of the selected task template, the task template detail view comprising:\\dbr.com\Users$\LAUsers\slateje\Desktop\Daily 2 Filing\Microsoft - Filing\MST-0311-01-US RespNFOA of080520.docU.S. Patent Application Serial No. 16/502,951 Amendment dated November 5, 2020Reply to Office Action of August 5, 2020a set of reviews for the selected task template; and a set of notable steps for the selected task template (Draeger- fig. 3: presenting an updated GUI with reviews and steps for the selected task template).  
Claim 3. The system of claim 2, wherein the set of operations further comprises: adding the customized task to a task list for the user in a task management application (Khan- fig. 4B: adding a task to a task list).  
Claim 4. The system of claim 1, wherein modifying a subtask of the task template according to at least one conditional criterion further comprises processing at least one subtask of the selected task template according to an evaluation result (Draeger- [0020][0022]: proceeding to evaluate the results associated with subtasks).  

Claim 7. The system of claim 1, wherein the display further comprises a filter pane comprising a set of filters associated with the set of task templates and a sort selector to sort the set of task templates (Draeger- [0023][0025]; Khan- [0065]: defining a logical ordering of step nodes associated with task templates and including a parameter order option).
Claim 15. The method of claim 14, wherein the set of task templates is received from the task catalog in response to a task template request, and wherein the task template request comprises the task intent (Draeger- [0013]: including a content database for retrieving task templates).
Claims 14 and 16-20:
The subject matter recited in Claims 14, 16-17, and 19-20 corresponds to the subject matter recited in Claims 1, 3-4, and 6-7, respectively.  Thus Draeger in view of Khan and Elenbaas  discloses every limitation of Claims 14, 16-17, and 19-20, as indicated in the above rejections for Claims 1, 3-4, and 6-7.




The subject matter recited in Claims 21-22 and 24-26 corresponds to the subject matter recited in Claims 1-2, 6-7, and 4, respectively.  Thus Draeger in view of Khan and Elenbaas discloses every limitation of Claims 21-22 and 24-26, as indicated in the above rejections for Claims 1-2, 4, and 6-7.

4.	Claims 5, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Draeger in view of Khan and Elenbaas, and further in view of Bellotti et al. (hereinafter Bellotti): U.S. Patent Application Pub. No. 2003/0135558.
Claim 5:
As indicated in the above rejection, Draeger in view of Khan and Elenbaas discloses every limitation of claim 1.
Draeger in view of Khan and Elenbaas does not explicitly discloses:
generating the display further comprises associating a badge with at least one of task template, and wherein the badge is at least one of a cost badge or a time badge.  
Bellotti, however, expressly teaches:
generating the display further comprises associating a badge with at least one of task template, and wherein the badge is at least one of a cost badge or a time badge (fig. 14: presenting a time badge associated with a task).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Draeger, Khan, and Elenbaas to include: generating the display further comprises associating a badge with at , for the purpose of providing an awareness to user in an easy-to-notice manner, as taught in Bellotti.
Claims 18 and 23:
The subject matter recited in each of Claims 18 and 23 corresponds to the subject matter recited in Claim 5.  Thus Draeger in view of Khan, Elenbaas, and Bellotti discloses every limitation of Claims 18 and 23, as indicated in the above rejections for Claim 5.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-7 and 14-26 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Daeho D Song/
Primary Examiner, Art Unit 2177